Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 23, 2020

The Court of Appeals hereby passes the following order:

A20A1750. FRANCES W. WILSON et al. v. ANGELA HAND.

      Angela Hand filed a dispossessory action against Frances W. Wilson and
Timothy R. Wilson (the “Wilsons”) in magistrate court. After the magistrate court
entered a judgment granting a writ of possession to Hand, the Wilsons appealed to
superior court. The superior court entered an order denying the Wilsons’ appeal, and
the Wilsons have now filed a direct appeal to this Court. We lack jurisdiction.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). The Wilsons’ failure to follow the proper procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/23/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.